The offense of larceny consists of stealing, taking and carrying away the property of another, and the degree of the offense is fixed according to the value of the properly stolen. Crawford Moses' Digest, 2483, 2486. The extent of the value is unimportant further than it fixes the degree of the offense, but the property stolen must be of some value. It is not contended in the present case that the two automobile license tags which were stolen were entirely without value, however trifling it may have been, but the contention is that it is limited to the intrinsic value of the tags themselves, and not the value of the privilege, of which the tags constitute mere evidence. I think that *Page 1022 
counsel for appellant is right in this contention, and that the offense made out is only that of petty larceny.
At common law, things without intrinsic value, such as choses in action, were not subjects of larceny (Rapalje's Larceny and Kindred Offenses, 41; 2 Wharton's Criminal Law, 1111), but our statutes place such property on the same basis as the money value which choses in action represent, and provide in express terms that such character of property may be the subject of larceny. Crawford  Moses' Digest, 2485. The stealing of a license tag does not, however, come within the provision of that section, for it is not a "banknote, bond, bill, note, receipt, or any instrument of writing whatever."
It is contended that the case comes within the terms of the following section of the statute:
"Section 2484. Larceny shall embrace every theft which unlawfully deprives another of his money or other personal property, or those means and muniments by which the right and title to property, real or personal, may be ascertained." Crawford  Moses' Digest.
I do not think this is true, for the theft of the tags does not deprive the owner of personal property of the value of the license evidenced by the tags, nor of "those means and muniments by which the right and title to property, real or personal, may be ascertained." The license to use the car on the public highway is a personal privilege, and its use is limited to the particular car named in the license. This privilege does not constitute property within the meaning of the statute, therefore the license tags do not constitute "means and muniments by which the right and title to property, real or personal, may be ascertained." But, even if so regarded, the value amounts to the sum of one dollar, which would be required to replace the tags, as that is the extent of the owner's loss. In other words, the value could not in any event exceed the replacement cost.
My conclusion is that the judgment should be reversed, with directions to the court to sentence appellant for petty larceny. *Page 1023